MEMORANDUM **
California state prisoner Robert A. Smith appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action, which alleged cruel and unusual punishment arising from prison officials’ failure to protect him from other prisoners. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal of an action on statute of limitations grounds, Ellis v. City of San Diego, 176 F.3d 1183, 1188 (9th Cir.1999), and we affirm.
The district court properly dismissed Smith’s action as untimely because he filed it more than three years after his claims accrued. See id. at 1189 (explaining prisoners’ section 1983 actions’ one-year statute of limitations period may be tolled for two years). Contrary to Smith’s contention, the dismissal included all of Smith’s claims.
Because we conclude Smith’s claims are barred by the statute of limitations, we need not reach his contentions that the district court erred by concluding his claims duplicated claims in other actions.
Smith’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.